         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 LORRA MANUEL, Derivatively on Behalf of                Case No. 1:20-cv-02456-AJN
 Nominal Defendant AMC ENTERTAINMENT
 HOLDINGS, INC.,

               Plaintiff,

        v.

 ADAM M. ARON, CRAIG R. RAMSEY, CHRIS
                                                                             6/25/2020
 A. COX, LINCOLN ZHANG, JACK Q. GAO,
 LLOYD L. HILL, HOWARD W. KOCH, JR.,
 GARY F. LOCKE, KATHLEEN M. PAWLUS,
 ANTHONY J. SAICH, and MAOJUN ZENG,

               Defendants,

        and

 AMC ENTERTAINMENT HOLDINGS, INC.,

               Nominal Defendant.


               STIPULATION AND PROTECTIVE ORDER

       It is hereby stipulated and agreed, by and among Plaintiff Lorra Manuel (“Plaintiff”),

Defendants Adam M. Aron, Craig R. Ramsey, Chris A. Cox, Lincoln Zhang, Jack Q. Gao, Lloyd

L. Hill, Howard W. Koch, Jr., Gary F. Locke, Kathleen M. Pawlus, Anthony J. Saich, and Mao

Jun Zeng (collectively, the “Individual Defendants”), and Nominal Defendant AMC Entertainment

Holdings, Inc. (the “Company,” and together with the Individual Defendants, “Defendants”),

subject to the approval of the Court, that this Stipulation and [Proposed] Protective Order (the

“Protective Order” or “Order”) shall govern the use of Discovery Material (defined below) in the

above-captioned action (the “Action”).




                                               1
          Case 1:20-cv-02456-AJN Document 8
                                          9 Filed 06/17/20
                                                  06/25/20 Page 2 of 21



       WHEREAS, on May 12, 2020, Plaintiff and Defendants (together, the “Parties,” and each

individually, a “Party”) entered into a Stipulation and [Proposed] Order to Stay Derivative Action

(the “Stay Stipulation”) (ECF No. 6);

       WHEREAS, on May 18, 2020, the Court entered an order temporarily staying this Action

pursuant to the terms of the Parties’ Stay Stipulation (ECF No. 7);

       WHEREAS, the Stay Stipulation provides that “Defendants shall promptly provide

Plaintiff with copies of any (i) documents produced to plaintiff(s), (ii) discovery requests and

responses served, and (iii) transcripts of depositions taken in the [action captioned Hawaii

Structural Ironworkers Pension Trust Fund v. AMC Entertainment Holdings, Inc., et al., Case No.

1:18-cv-00299 (the ‘Securities Class Action’)], and any related, threatened derivative lawsuits, or

to any purported shareholder of the Company in response to a related books and records demand,”

and that, “[p]rior to the production of any documents or transcripts by Defendants to Plaintiff, the

Parties shall enter into a confidentiality agreement and/or a protective order.” (ECF No. 7, ¶¶ 7 &

8).

       WHEREAS, the parties to the Securities Class Action are currently engaged in discovery;

and

       WHEREAS, the discovery in the Securities Class Action and any subsequent discovery in

this Action involves or may involve the production of information that is not publicly known,

including non-public personal information, trade secrets, or other confidential research,

development, or commercial information, which is entitled to confidential treatment under the

Federal Rules of Civil Procedure (including Rule 26) or other applicable law, regulation, or

agreement.




                                                 2
            Case 1:20-cv-02456-AJN Document 8
                                            9 Filed 06/17/20
                                                    06/25/20 Page 3 of 21



       NOW THEREFORE, pursuant to Federal Rules of Civil Procedure 26 and 29, the Parties

stipulate and agree to the following Protective Order.

                                           DEFINITIONS

       1.         “Confidential Discovery Material” means any Discovery Material designated as

“Confidential” pursuant to Paragraph 9 of this Protective Order.

       2.         “Designating Person” means a Party or non-party that designates discovery material

as “Confidential,” “Data Protection Confidential,” or “Highly Confidential,” as provided herein.

       3.         “Discovery Material” means any information contained in documents, testimony

taken at depositions or hearings and transcripts thereof, deposition exhibits, interrogatory

responses, responses to requests for admissions, and any other information or material produced,

given, or exchanged in this Action, regardless of the medium or manner generated, stored, or

maintained. For the avoidance of doubt, Discovery Material includes any documents or other

forms of discovery that are produced in the Securities Class Action and provided to Plaintiff in

this Action.

       4.         “Data Protection Discovery Material” means any Discovery Material designated as

“Data Protection Confidential” pursuant to Paragraph 10 of this Protective Order.

       5.         “Highly Confidential Discovery Material” means any Discovery Material

designated as “Highly Confidential” pursuant to Paragraph 11 of this Protective Order.

       6.         “Producing Person” means a Party or non-party that produces Discovery Material

in this Action.

       7.         “Receiving Person” means a Party that receives Discovery Material.




                                                  3
               Case 1:20-cv-02456-AJN Document 8
                                               9 Filed 06/17/20
                                                       06/25/20 Page 4 of 21



                                 SCOPE OF PROTECTIVE ORDER

          8.       All Discovery Material (including, but not limited to, Confidential Discovery

Material, Data Protection Discovery Material, and Highly Confidential Discovery Material) shall

be used solely for purposes of the prosecution or defense of this Action and may not be used for

any other purpose whatsoever, including, but not limited to, any business or commercial purpose,

for dissemination to the media or the public, or in connection with any other proceeding, whether

judicial, governmental, administrative, or arbitral, or contemplated, pending, or final. The Parties,

the attorneys of record for the Parties, and all other persons receiving Discovery Material governed

by this Protective Order shall maintain such Discovery Material in a secure manner so as to avoid

disclosure of its contents and take reasonable steps to ensure that Discovery Material is (i) used

only for the purposes specified herein and (ii) disclosed only to authorized persons, as provided

herein.

                                        CONFIDENTIALITY

A.        Designation and Maintenance of Discovery Material

          9.       Any Producing Person shall have the right to identify and designate all or any part

of Discovery Material as “Confidential” if that Producing Person believes that such Discovery

Material contains or reflects information not publicly known, including non-public personal

information, financial data, financial analysis, proprietary data, trade secrets, marketing or

advertising data or plans, strategic or long range plans or projections, internal cost data or analysis,

performance data, product research or development, customer or vendor data, contracts or

agreements with third parties, or technological data, which is entitled to confidential treatment

under the Federal Rules of Civil Procedure (including Rule 26(c)(1)(G)) or other applicable law,

regulation, or agreement.




                                                    4
          Case 1:20-cv-02456-AJN Document 8
                                          9 Filed 06/17/20
                                                  06/25/20 Page 5 of 21



       10.     Any Producing Person shall have the right to identify and designate all or any part

of Discovery Material as “Data Protection Confidential” if that Producing Person believes that

such Discovery Material contains or reflects information that is subject to U.S. or foreign privacy,

data protection, or secrecy laws or regulations, including, but not limited to, the Gramm-Leach-

Bliley Act, 15 U.S.C. §§ 6801 et seq. (financial information), and Directive 95/46/EC of the

European Parliament and of the Council of 24 October 1995 on the Protection of Individuals with

Regard to the Processing of Personal Data and on the Free Movement of Such Data, 1995 O.J.

(L281/31) (or any replacement thereof) (European Union personal information).

       11.     Any Producing Person shall have the right to identify and designate all or any part

of Discovery Material as “Highly Confidential” if that Producing Person believes that such

Discovery Material contains or reflects highly sensitive nonpublic commercial, proprietary,

financial, business, or personal information. The following non-exhaustive list sets forth examples

of information that may be considered “Highly Confidential”: information related to negotiations

with potential customers, investors, partners, or acquirers, disclosure of which would be harmful

to present or prospective business plans; confidential material regarding acquisition offers or

expressions of interest, proposed transactions, or other business combinations, disclosure of which

would be harmful to present or prospective business plans, negotiations, or relationships; trade

secrets or other proprietary technical or commercial information; or any nonpublic information

that, if disclosed, could damage an existing or potential business relationship.

       12.     The designation of physical or electronic documents or data (apart from depositions

or other pretrial testimony) as Confidential Discovery Material, Data Protection Discovery

Material, or Highly Confidential Discovery Material shall be made by placing or affixing on the

Discovery Material, in a manner that will not interfere with its legibility, the words “Confidential,”




                                                  5
          Case 1:20-cv-02456-AJN Document 8
                                          9 Filed 06/17/20
                                                  06/25/20 Page 6 of 21



“Data Protection Confidential,” or “Highly Confidential,” as appropriate. In cases where placing

or affixing the word “Confidential,” “Data Protection Confidential,” or “Highly Confidential” on

a piece of Discovery Material is impractical or impossible, the Producing Person shall insert a slip

sheet reflecting the confidentiality designation appropriate under this Protective Order.

       13.     Except for Discovery Material produced for inspection at a Producing Person’s

facilities, and except for instances in which a Producing Person inadvertently fails to designate

Discovery Material as described in Section C, infra, the designation of physical or electronic

documents or data (apart from depositions or other pretrial testimony) as “Confidential,” “Data

Protection Confidential,” or “Highly Confidential,” as appropriate, shall be made prior to, or

contemporaneously with, the production or disclosure of that Discovery Material. In the event that

Discovery Material is produced for inspection at a Producing Person’s facilities, such Discovery

Material may be produced for inspection before being marked “Confidential,” “Data Protection

Confidential,” or “Highly Confidential.” Once Discovery Material has been identified by the

Receiving Person for copying, any Discovery Material which the Producing Person wants to

designate as “Confidential,” “Data Protection Confidential,” or “Highly Confidential” will be

designated after copying but before delivery to the Receiving Person who inspected the Discovery

Material. There will be no waiver of confidentiality by the inspection of Discovery Material before

it is copied and marked “Confidential,” “Data Protection Confidential,” or “Highly Confidential”

pursuant to this procedure.

       14.     All information derived from Confidential Discovery Material, Data Protection

Discovery Material, or Highly Confidential Discovery Material, including, but not limited to,

extracts, summaries, compilations, and descriptions of such material, and notes, electronic images,

or databases containing Confidential Discovery Material, Data Protection Discovery Material, or




                                                 6
          Case 1:20-cv-02456-AJN Document 8
                                          9 Filed 06/17/20
                                                  06/25/20 Page 7 of 21



Highly Confidential Discovery Material (“Derivative Information”) shall be treated as

“Confidential,” “Data Protection Confidential,” or “Highly Confidential,” as applicable, in

accordance with the provisions of this Order to the same extent as the Discovery Material or

information from which such Derivative Information is made or derived.

        15.     The Parties agree that the production of Data Protection Discovery Material may

require additional safeguards pursuant to U.S. or foreign laws, statutes, regulations, or obligations,

including, but not limited to, the redaction of information that requires a designation of Data

Protection Confidential pursuant to Paragraph 10 hereof. Any such redactions shall include the

text “Redacted – Data Protection Confidential.”

        16.     The Parties shall abide by the requirements of this Protective Order with respect to

all designated Discovery Material produced during the course of this Action, including with

respect to the designations by a non-party.

B.      Depositions

        17.     For depositions or other pre-trial testimony to be entitled to protection under this

Protective Order, a Producing Person must designate testimony and/or exhibits disclosed at a

deposition as “Confidential,” “Data Protection Confidential,” or “Highly Confidential” by

advising the court reporter and counsel for the Parties of the testimony and/or exhibits the

Producing Person desires to so designate. For the avoidance of doubt, exhibits disclosed at a

deposition that are already designated “Confidential,” “Data Protection Confidential,” or “Highly

Confidential” need not be re-designated as such to retain their designations.

        18.     If no such designation is made at the time of the deposition, each Producing Person

has fourteen (14) days after delivery by the court reporter of the transcript of the deposition session

to designate, in writing to the other Parties and to the court reporter, what portions of the transcript




                                                   7
          Case 1:20-cv-02456-AJN Document 8
                                          9 Filed 06/17/20
                                                  06/25/20 Page 8 of 21



and which exhibits the Producing Person designates as “Confidential,” “Data Protection

Confidential,” or “Highly Confidential.”      For purposes of this Protective Order, electronic

communications may constitute a writing.

       19.     Until fourteen (14) days after delivery by the court reporter of the transcript of the

deposition session, the transcript and exhibits must be treated as “Highly Confidential” unless each

Producing Person consents to a different designation or no designation.

       20.     Each Party and the court reporter must attach a copy of any final and timely written

designation notice to each and every copy of a deposition transcript in its possession, custody, or

control, and the portions designated in such notice must thereafter be treated in accordance with

this Protective Order.

C.     Inadvertent Failure to Designate

       21.     The inadvertent failure to designate Discovery Material as “Confidential,” “Data

Protection Confidential,” or “Highly Confidential” will not be a waiver of a claim that the

information is entitled to such treatment, and will not prevent the Producing Person from

designating such information as “Confidential,” “Data Protection Confidential,” or “Highly

Confidential” at a later date in writing.

       22.     The Producing Person may designate Discovery Material as “Confidential,” “Data

Protection Confidential,” or “Highly Confidential” that was not designated when it was produced

by: (i) notifying the Receiving Person(s) of such designation in writing; and (ii) with respect to a

document, producing a replacement copy of the document (utilizing the same Bates number as on

the originally produced version). Upon receiving such notice, the Receiving Person(s) shall

thereafter mark and treat the Discovery Material as “Confidential,” “Data Protection Confidential,”

or “Highly Confidential,” as applicable, from the date of such supplemental notice forward. In




                                                 8
         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 9 of 21



addition, upon receiving such notice, any person who received the “Confidential,” “Data

Protection Confidential,” or “Highly Confidential” information prior to its designation shall

exercise its reasonable, good-faith efforts to:       (i) ensure the return or destruction of such

Confidential Discovery Material, Data Protection Discovery Material, or Highly Confidential

Discovery Material, including any Derivative Information, by any person not authorized to receive

such Discovery Material under the terms of this Protective Order; (ii) ensure that any Derivative

Information derived from such Confidential Discovery Material, Data Protection Discovery

Material, or Highly Confidential Discovery Material is treated as if it had been Confidential

Discovery Material, Data Protection Discovery Material, or Highly Confidential Discovery

Material, as applicable, when originally derived; (iii) ensure that such Confidential Discovery

Material, Data Protection Discovery Material, or Highly Confidential Discovery Material,

including any Derivative Information, is not further disclosed except in accordance with the terms

of this Order; and (iv) ensure that any such Confidential Discovery Material, Data Protection

Discovery Material, or Highly Confidential Discovery Material, including any Derivative

Information, is used solely in accordance with this Order.

D.     Challenges to Designations

       23.     While this Action is stayed, a Receiving Person may not object to any designation

made by a Designating Person pursuant to this Protective Order. Once the stay of this Action has

terminated, a Receiving Person may, at any time prior to the conclusion of trial in this Action,

submit a written objection to a designation hereunder to a Designating Person.

       24.     The Designating Person, within fourteen (14) days after receipt of a written

challenge, must advise the Receiving Person whether or not it will change the designation.




                                                  9
         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 10 of 21



       25.     If the Receiving Person and Designating Person are unable to reach agreement after

the expiration of this fourteen (14)-day period, they shall meet and confer in an attempt to resolve

the matter. If they cannot resolve the issue, the Receiving Person may seek an order to alter the

status of the designated Discovery Material. Upon any such motion, the burden shall be on the

Designating Person to show good cause as to why the designation is proper.

       26.     While any such motion is pending, the Discovery Material will remain

“Confidential,” “Data Protection Confidential,” or “Highly Confidential” as applicable, and it will

continue to be protected by this Protective Order.

E.     Disclosure and Use of Designated Discovery Material

       27.     Without the written consent of the Designating Person or by order of the Court, no

Receiving Person shall, directly or indirectly, disclose, summarize, characterize, or describe any

Confidential Discovery Material, Data Protection Discovery Material, or Highly Confidential

Discovery Material, in whole or in part, except that disclosure may be made to the following

persons, provided that such persons are informed of the terms of this Order:

               (a)     the U.S. District Court for the Southern District of New York (the “Court”),
                       the Court’s personnel (including attorneys, employees, judges, magistrates,
                       secretaries, special masters, stenographic reporters, staff, transcribers, and
                       all other personnel necessary to assist the Court in its functions), and the
                       jury;

               (b)     in-house counsel managing litigation for the Parties or employees of the
                       Parties who are required in good faith to provide assistance in the conduct
                       of the Action, provided that with regard to Highly Confidential Discovery
                       Material, disclosure shall be limited to in-house counsel managing litigation
                       for the Parties;

               (c)     counsel for the Parties in the Action;

               (d)     supporting personnel employed by counsel for the Parties in the Action,
                       such as paralegals, legal secretaries, data entry clerks, legal clerks, and
                       private photocopying services; and any persons requested by counsel to
                       furnish services such as document coding, image scanning, mock trial, jury
                       profiling, translation services, court reporting services, demonstrative



                                                 10
Case 1:20-cv-02456-AJN Document 8
                                9 Filed 06/17/20
                                        06/25/20 Page 11 of 21



          exhibit preparation, or the creation of any computer database from
          documents;

    (e)   experts or consultants retained by the Parties for purposes of assisting the
          Parties and/or their counsel in the preparation and presentation of the claims
          or defenses in this Action, provided that any report created by such expert
          or consultant relying on or incorporating Confidential Discovery Material,
          Data Protection Discovery Material, or Highly Confidential Discovery
          Material, in whole or in part, shall be designated as “Confidential,” “Data
          Protection Confidential,” or “Highly Confidential,” as appropriate, by the
          Party responsible for its creation, and provided further, that such expert or
          consultant has signed an undertaking in the form attached as Exhibit A
          hereto;

    (f)   in the case of Confidential Discovery Material, the author of any
          Confidential Discovery Material and/or the person or persons to whom the
          Confidential Discovery Material was addressed or delivered;

    (g)   in the case of Data Protection Discovery Material or Highly Confidential
          Discovery Material, the author of any Data Protection Discovery Material
          or Highly Confidential Discovery Material and/or the person or persons to
          whom the Data Protection Discovery Material or Highly Confidential
          Discovery Material was addressed or delivered, but only when the
          identification of such person is apparent from the face of the document or
          the metadata of the document that has been designated Data Protection
          Confidential Material or Highly Confidential Discovery Material;

    (h)   in the case of Data Protection Discovery Material or Highly Confidential
          Discovery Material, any fact witness or deponent in this Action and their
          counsel, to the extent the Data Protection Discovery Material or Highly
          Confidential Discovery Material disclosed to such person relates to the
          anticipated or actual subject matter of the witness’ or deponent’s testimony,
          and provided that such witness or deponent, and their counsel, if applicable,
          has signed an undertaking in the form attached as Exhibit A hereto; and

    (i)   in the case of Confidential Discovery Material, any person and their counsel
          whom a Party’s counsel believes in good faith may be a witness or deponent
          in this Action, to the extent the Confidential Discovery Material disclosed
          to such person relates to the anticipated subject matter of the potential
          witness’ or deponent’s testimony, and provided that such potential witness
          or deponent, and their counsel, if applicable, has signed an undertaking in
          the form attached as Exhibit A hereto;

    (j)   any mediators or arbitrators, including their necessary staff, engaged by the
          Parties for settlement purposes in this litigation, provided that such
          meditator or arbitrator has signed an undertaking in the form attached as
          Exhibit A hereto.




                                    11
         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 12 of 21



       28.     Confidential Discovery Material, Data Protection Discovery Material, and Highly

Confidential Discovery Material may be disclosed to a person who is not already allowed access

to such Discovery Material under Paragraph 27 of this Protective Order if counsel for the

Designating Person agrees in writing that the material may be disclosed to the person.

       29.     If a Receiving Person learns that, by inadvertence or otherwise, it has disclosed

Confidential Discovery Material, Data Protection Discovery Material, or Highly Confidential

Discovery Material to any person or in any circumstance not authorized under this Order, the

Receiving Person must immediately:         (i) notify, in writing, the Producing Person of the

unauthorized disclosure; (ii) use best efforts to retrieve all copies of the Confidential Discovery

Material, Data Protection Discovery Material, or Highly Confidential Discovery Material, as

applicable; (iii) inform the person or persons to whom unauthorized disclosure was made of the

terms of this Order; and (iv) request that such person or persons execute the undertaking in the

form attached as Exhibit A hereto.

       30.     Nothing in this Protective Order shall be construed to limit any Producing Person’s

use or disclosure of its own Discovery Material designated hereunder as “Confidential,” “Data

Protection Confidential,” or “Highly Confidential.” In addition, nothing in this Protective Order

shall prevent or in any way limit disclosure, use, or dissemination of any document or information

that is in the public domain or that the Receiving Person has otherwise obtained from sources

independent of the Producing Person without violation of this Order.

F.     Non-Party Information

       31.     The existence of this Order must be disclosed to all Producing Persons, including

non-parties in the Action. Any non-party who executes an undertaking in the form attached as

Exhibit A will be bound by this Order, including all of its protections and obligations.




                                                12
         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 13 of 21



G.     Filing Designated Discovery Material

       32.     Without written permission of the Designating Person, no Confidential Discovery

Material, Data Protection Discovery Material, or Highly Confidential Discovery Material shall be

filed publicly. A Party that seeks to file Confidential Discovery Material, Data Protection

Discovery Material, or Highly Confidential Discovery Material under seal must comply with Rule

4.B of the Court’s Individual Practices in Civil Cases.

H.     No Prejudice

       33.     Producing or receiving Confidential Discovery Material, Data Protection

Discovery Material, or Highly Confidential Discovery Material, or otherwise complying with the

terms of this Order, will not: (i) operate as an admission by any Party or non-party that any

particular Confidential Discovery Material, Data Protection Discovery Material, or Highly

Confidential Discovery Material contains or reflects trade secrets or any other type of confidential

or proprietary information; (ii) prejudice the rights of any Party or non-party to object to the

production of information or material that the Party or non-party does not consider to be within

the scope of discovery; (iii) prejudice the rights of any Party or non-party to seek a determination

by the presiding judge that particular materials be produced; (iv) prejudice the rights of any Party

or non-party to apply to the presiding judge for further protective orders; or (v) prejudice the rights

of any Party to object to the authenticity or admissibility into evidence of any document, testimony,

or other evidence subject to this Order. For the avoidance of doubt, nothing in this Order or the

designation of Discovery Material pursuant to this Order shall be construed as an admission or

adjudication of any kind, including, but not limited to, an admission that the Discovery Material

is relevant, not subject to an applicable privilege or protection, or reasonably calculated to lead to

the discovery of admissible evidence.




                                                  13
         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 14 of 21



       34.     Nothing in this Protective Order shall require disclosure of information that counsel

for any Party contends is protected from disclosure by attorney-client privilege, the work product

doctrine, or any other applicable immunity or privilege, nor shall this Order be construed to require

disclosure in instances where such disclosure would breach an agreement with another Party or

non-party, or violate a court Order to maintain such information in confidence.

I.     Inadvertent Production Of Discovery Material Subject To Privilege Claims

       35.     If Discovery Material subject to a claim of attorney-client privilege, the work

product doctrine, or any other protection from discovery is inadvertently produced, such

production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any

claim of attorney-client privilege, the work product doctrine, or any other applicable discovery

protection to which the Producing Person would otherwise be entitled. A Producing Person may

notify the Receiving Person(s) of its claim of inadvertent production at any time.

       36.     While this action is stayed, if a Producing Person informs the Receiving Person(s)

in writing that the Producing Person has inadvertently produced privileged Discovery Material,

the Receiving Person(s) shall not use such Discovery Material for any purpose, and the Receiving

Person(s) shall have seven (7) days to return the Discovery Material and all copies thereof to the

Producing Person and destroy all records of the contents of such Discovery Material (including

any Derivative Information).

       37.     Once the stay of this Action has terminated, if a Producing Person informs the

Receiving Person(s) in writing that the Producing Person has inadvertently produced privileged

Discovery Material, the Receiving Person(s) shall not use such Discovery Material for any purpose

and the Receiving Person(s) shall have fourteen (14) days to: (i) return the Discovery Material

and all copies thereof to the Producing Person and destroy all records of the contents of such




                                                 14
         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 15 of 21



Discovery Material (including any Derivative Information); or (ii) notify the Producing Person in

writing of an objection to the claim of privilege, along with the grounds for the objection, and/or

an assertion that any privilege has been waived. If the Receiving Person takes no action within

fourteen (14) days of the Producing Person informing the Receiving Person in writing that the

Producing Person has inadvertently produced privileged Discovery Material, the Receiving Person

shall be deemed to have waived any objection to the claim of privilege. If the Receiving Person

objects to the claim of privilege and/or asserts that the privilege has been waived, the Producing

Person shall meet and confer with the Receiving Person in a good faith effort to resolve the

disagreement. If the Receiving Person and the Producing Person are unable to resolve their dispute

within fourteen (14) days after they meet and confer, the Receiving Person shall provide to the

Producing Person written notice of the dispute, which shall memorialize the attempt to resolve the

dispute. Either Party may move for an order on the status of the Discovery Material within fourteen

(14) days after the Receiving Person provides the Producing Person written notice of the dispute.

If the Receiving Person takes no action within fourteen (14) days after providing the Producing

Person with written notice of the dispute, the Receiving Person shall be deemed to have waived

any objection to the claim of privilege. Nothing in this Protective Order shall alter or waive the

standards and burden applicable to any motion concerning privilege or waiver of privilege. During

the pendency of such a motion, each Receiving Person may retain the disputed Discovery Material

(including any Derivative Information) and all copies thereof, but shall make no further use of it

other than is necessary in connection with the proceedings on the motion. Any copy of such

Discovery Material submitted to the Court in connection with the motion shall be filed under seal

in accordance with the terms of this Order.




                                                15
         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 16 of 21



       38.     Upon a determination by the Court that the Discovery Material is privileged,

protected work product, or otherwise protected from disclosure, the Receiving Person(s) shall

return the Discovery Material and all copies thereof to the Producing Person and destroy all records

of the contents of such Discovery Material (including any Derivative Information). With respect

to deposition testimony that the Producing Person claims and/or the Court determines is privileged,

protected work product, or otherwise protected from disclosure, the Producing Person shall

provide to the Receiving Person(s) a redacted copy of such deposition transcript.

J.     Duplicate Discovery Material

       39.     In the event a Producing Person produces two or more identical copies of Discovery

Material and any copy is designated “Confidential,” “Data Protection Confidential,” or “Highly

Confidential,” while other copies are not so designated, all such identical Discovery Material shall

be treated as designated whichever of the conflicting designations affords the greatest protection

(i.e., either Confidential Discovery Material, Data Protection Discovery Material, or Highly

Confidential Discovery Material, as applicable), but only to the extent a Receiving Person becomes

aware that such identical documents are designated differently. Any Receiving Person identifying

such inconsistent designations shall notify the Producing Person and all other Receiving Person(s)

of the existence and Bates numbers or other identifying information of the non-designated or not

properly designated copies. The Producing Person shall then promptly inform the Receiving

Person(s) as to whether the documents are to be treated as “Confidential,” “Data Protection

Confidential,” or “Highly Confidential” and shall undertake to reproduce the document(s) at issue

with the appropriate designation.




                                                16
         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 17 of 21



K.     Termination Of The Action

       40.     Within ninety (90) days after final judgment in this Action, including the exhaustion

of all appeals, or within ninety (90) days after dismissal pursuant to a settlement agreement

becomes final and not subject to any further appeal, each Receiving Person, upon request of the

Producing Person in writing, is under an obligation to return to the Producing Person, or undertake

reasonable efforts to destroy, all Confidential Discovery Material, Data Protection Discovery

Material, and Highly Confidential Discovery Material, and to certify to the Producing Person that

this destruction or return has been completed. However, outside counsel for any Party is entitled

to retain all Court papers, trial transcripts, exhibits, and attorney work product, provided that any

such materials containing Confidential Discovery Material, Data Protection Discovery Material,

or Highly Confidential Discovery Material are maintained and protected in accordance with the

terms of this Order.

L.     Subpoenas For Production Of Designated Discovery Material

       41.     In the event a Receiving Person (or its counsel) is served with a subpoena for the

production of any Discovery Material covered by this Protective Order, the Receiving Person shall,

within two (2) business days of the receipt of the subpoena, provide a copy of the subpoena to the

Designating Person, who shall be responsible to object to the subpoena and defend any action to

enforce the subpoena. Furthermore, the Receiving Person (or its counsel) shall not disclose any

Confidential Discovery Material, Data Protection Discovery Material, or Highly Confidential

Discovery Material subject to the subpoena prior to the later of the conclusion of the deadline for

complying with the subpoena or the time in which the relevant court rules on any motion objecting

to the subpoena filed by the Designating Person, except that nothing in this Order shall require a

Receiving Person to disobey or contest a court’s order or to violate any law or government directive




                                                 17
            Case 1:20-cv-02456-AJN Document 8
                                            9 Filed 06/17/20
                                                    06/25/20 Page 18 of 21



requiring the production of Confidential Discovery Material, Data Protection Discovery Material,

or Highly Confidential Discovery Material.

M.     Amendment

       42.      Nothing in this Order shall interfere with the Court’s authority to amend the terms

of the Order or to enter such further relief as it determines to be appropriate.

N.     Remedies

       43.      It is ORDERED that this Protective Order will be enforced by the sanctions set

forth in Fed. R. Civ. P. 37(a) and any other sanctions as may be available to the presiding judge,

including the power to hold Parties or other violators of this Protective Order in contempt. All

other remedies available to any person injured by a violation of this Protective Order are fully

reserved.

O.     Miscellaneous

       44.      The terms of this Order shall survive any settlement, discontinuance, dismissal,

judgment, or other disposition of the Action.

       45.      This Order shall become effective as a stipulation among the Parties immediately

upon its execution.

       46.      This Order may be executed in any number of actual, telecopied, or emailed

counterparts, and by each of the Parties on several counterparts, each of which when executed and

delivered shall be an original. The executed signature page(s) from each actual, telecopied, or

emailed counterpart may be joined together and attached to one such original and shall constitute

one and the same instrument.




                                                 18
            Case 1:20-cv-02456-AJN Document 8
                                            9 Filed 06/17/20
                                                    06/25/20 Page 19 of 21



   STIPULATED TO AND APPROVED BY:

   Dated: June 17, 2020

   NEWMAN FERRARA LLP                                WEIL, GOTSHAL & MANGES LLP

        s/ Jeffrey M. Norton                              s/ John A. Neuwirth
   Jeffrey M. Norton                                 John A. Neuwirth
   1250 Broadway, 27th Floor                         Joshua S. Amsel
   New York, NY 10001                                Stefania D. Venezia
   Phone:          (212) 619-5400                    Matthew S. Connors
   Facsimile:      (212) 619-3090                    767 Fifth Avenue
   Email:          jnorton@nfllp.com                 New York, New York 10153
                                                     Telephone:      (212) 310-8000
   SCHUBERT JONCKHEER &                              Facsimile:      (212) 310-8007
   KOLBE LLP                                         Email:         john.neuwirth@weil.com
   Robert C. Schubert                                               joshua.amsel@weil.com
   Three Embarcadero Center, Suite 1650                             stefania.venezia@weil.com
   San Francisco, CA 94111                                          matthew.connors@weil.com
   Phone:         (415) 788-4220
   Facsimile:     (415) 788-0161                     Attorneys for Defendants
   Email:         rschubert@sjk.law

   Attorneys for Plaintiff Lorra Manuel




    IT IS SO ORDERED.

             June 24, 2020
    Dated: _________________                       _______________________________
                                                   Hon. Alison J. Nathan
                                                   United States District Judge




1RWKLQJLQWKLV2UGHUDIIHFWVWKHSDUWLHV REOLJDWLRQWRFRPSO\ZLWK
5XOHRIWKH&RXUW V,QGLYLGXDO3UDFWLFHVLQ&LYLO&DVHVJRYHUQLQJ
UHGDFWLRQVDQGILOLQJXQGHUVHDORUZLWKDQ\RIWKH&RXUW VRWKHU
,QGLYLGXDO3UDFWLFHVDVUHOHYDQW
6225'(5('




                                                   19
         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 20 of 21



                                           EXHIBIT A

                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 LORRA MANUEL, Derivatively on Behalf of                  Case No. 1:20-cv-02456-AJN
 Nominal Defendant AMC ENTERTAINMENT
 HOLDINGS, INC.,

                Plaintiff,

        v.

 ADAM M. ARON, CRAIG R. RAMSEY, CHRIS
 A. COX, LINCOLN ZHANG, JACK Q. GAO,
 LLOYD L. HILL, HOWARD W. KOCH, JR.,
 GARY F. LOCKE, KATHLEEN M. PAWLUS,
 ANTHONY J. SAICH, and MAOJUN ZENG,

                Defendants,

        and

 AMC ENTERTAINMENT HOLDINGS, INC.,

                Nominal Defendant.


                             CONFIDENTIALITY ATTESTATION

       I, ____________________________, hereby attest to my understanding that Discovery

Material may be provided to me pursuant to the terms, conditions, and restrictions of the

Stipulation and Protective Order (the “Order”) signed by the Parties to the action captioned Manuel

v. Aron, et al., Case No. 1:20-cv-02456-AJN. I have been given a copy of the above Order, have

reviewed it and/or discussed its meaning and effect with the attorneys providing me with such

information and documents, and I hereby agree to be bound by its terms.

       I further agree and attest to my understanding that, in the event that I fail to abide by the

terms of the Order, I may be subject to sanctions, including, but not limited to, contempt of court.




                                                 1
         Case 1:20-cv-02456-AJN Document 8
                                         9 Filed 06/17/20
                                                 06/25/20 Page 21 of 21



I submit to the jurisdiction of the U.S. District Court for the Southern District of New York for

enforcement of the Order.

       I further agree that I shall not disclose to others, except in accordance with the Order,

information or documents provided to me pursuant to the Order, and that such information and

documents shall be used only for the purpose of the legal proceeding in which the documents were

produced.

       I further agree and attest to my understanding that my obligation to honor the

confidentiality of such information or documents will continue even after the termination of this

legal proceeding.

       I declare under penalty of perjury that the foregoing is true and correct.




Date: ________________                        Signature: ___________________________


                                              Print Name: _________________________




                                                 2
